Citation Nr: 1503430	
Decision Date: 01/23/15    Archive Date: 01/27/15

DOCKET NO.  12-20 730	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Pittsburgh, Pennsylvania


THE ISSUE

Entitlement to an increased rating for a right elbow disability, currently evaluated as 10 percent disabling. 


REPRESENTATION

Veteran represented by:	Veterans of Foreign Wars of the United States


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

L. S. Kyle, Associate Counsel


INTRODUCTION

The Veteran served on active duty from January 1981 to June 1992.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a June 2012 decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Pittsburgh, Pennsylvania, which denied an increased rating for a right elbow disability. 

The Veteran appeared testified during a hearing before the undersigned at the RO in March 2013 prior to the remand.  A transcript of the hearing is of record.  

In July 2014, the Board remanded the appeal to the Agency of Original Jurisdiction (AOJ).  



FINDING OF FACT

The Veteran has right elbow arthritis with pain, but retains full range of motion with no loss due to weakened movement, excess fatigability, incoordination, flare-ups, or pain. 



CONCLUSION OF LAW

The criteria for a rating in excess of 10 percent for a right elbow disability have not been met.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. §§ 4.40, 4.45, 4.59, 4.71a, Diagnostic Codes 5003, 5010, 5205-13 (2014).



REASONS AND BASES FOR FINDING AND CONCLUSION

VCAA

The Veterans Claims Assistance Act of 2000 (VCAA) and implementing regulations imposes obligations on VA to provide claimants with notice and assistance.  38 U.S.C.A. §§ 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R §§ 3.102, 3.156(a), 3.159, 3.326(a) (2014).  

In a claim for an increased rating, the VCAA requires only generic notice as to the type of evidence needed to substantiate the claim, namely, evidence demonstrating a worsening or increase in severity of the disability and the effect that worsening has on employment, as well as general notice regarding how disability ratings and effective dates are assigned.  Vazquez-Flores v. Shinseki, 580 F.3d 1270 (Fed. Cir. 2009).  Here, letters sent to the Veteran by the RO in February and June 2012 satisfied the VCAA notice requirement for his increased rating claim.

VA has also satisfied its duty to assist the Veteran in the development of his claim.  The RO scheduled the Veteran for an examination in April 2012 and obtained his service and VA treatment records.  

The Veteran's hearing was conducted in accordance with the statutory duties of Board personnel to "explain fully the issues and suggest the submission of evidence which the claimant may have overlooked and which would be of advantage to the claimant's position."  38 C.F.R. § 3.103(c)(2); Bryant v. Shinseki, 23 Vet. App. 488 (2010).  

The Court has said that in an increased rating claim, the duty to fully explain outstanding, material issues pursuant to Bryant and 38 C.F.R. § 3.103(c)(2) generally requires a Board member to explain (1) that a disability rating is assigned based on the symptoms and severity of the disability, as well as its effects on employment, and (2) why the VA regional office (RO) did not assign a higher (or the highest) schedular disability rating. Moreover, the duty to explain encompasses components of the disability rating determination, such as extraschedular consideration, when such a component is at issue in the case.  Leavey v. McDonald, No. 12-1883 (Nov. 14, 2014) (en banc).

At the Veteran's hearing he was asked about his elbow symptoms and employment and was thereby put on notice that his disability was rated on the basis of these factors.  There was a discussion of missing evidence that could substantiate the claim.  There was not an explicit discussion of the reasons the RO had declined to provide a higher rating, but the RO had previously sent the Veteran a statement of the case and rating decision that explained the basis for its decision.  As discussed below, extraschedular ratings are not a consideration in this case.

The agency of original jurisdiction also completed the additional development as instructed in the July 2014 remand order and obtained an addendum to the Veteran's April 2012 VA examination report. Ultimately, there is no indication that there is any relevant evidence outstanding regarding this claim, and the Board will proceed with consideration of the appeal.

Increased Rating for a Right Elbow Disability

Disability evaluations are intended to compensate for the average impairment of earning capacity resulting from a service-connected disability.  They are primarily determined by comparing objective clinical findings with the criteria set forth in the Rating Schedule.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.

Disability of the musculoskeletal system is primarily the inability, due to damage or inflammation of parts of the system, to perform the normal working movements of the body with normal excursion, strength, coordination, and endurance.  The functional loss may be due to the loss of part or all of the necessary bones, joints, and muscles, or associated structures, or to deformity, adhesions, defective innveration, or other pathology, or it may be due to pain, supported by adequate pathology, and evidenced by visible behavior of the claimant undertaking the motion.  Weakness is as important as limitation of motion, and a part which becomes painful on use must be regarded as seriously disabled.  See DeLuca v. Brown, 8 Vet. App. 202 (1995); see also 38 C.F.R. §§ 4.40, 4.45.

Where, as in the present case, entitlement to compensation has already been established and increase in disability rating is at issue, the present level of disability is of primary concern.  See Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  VA must; however, evaluate the evidence to determine whether "staged ratings" are warranted for any period from one year prior to the date of claim to the present.  See Hart v. Mansfield, 21 Vet. App. 505 (2007).  

The Veteran's service-connected right elbow disability is rated as 10 percent disabling under 38 C.F.R. § 4.71a, Diagnostic Code 5010.  Diagnostic Code 5010 applies to traumatic arthritis and provides that such is evaluated under the criteria for 38 C.F.R. § 4.71a, Diagnostic Code 5003 (2014).  Diagnostic Code 5003 provides that degenerative arthritis is to be rated on the basis of limitation of motion of the affected joint under the appropriate diagnostic code for the specific joint or joints involved.  When the limitation of motion of the specific joint or joints involved is noncompensable under the appropriate diagnostic code, a rating of 10 percent is for application for each such major joint group or minor joint group affected by limitation of motion.  In the absence of limitation of motion, a 20 percent evaluation is provided where there is X-ray evidence of involvement of two or more major joints, or two of more minor joint groups with occasional incapacitating exacerbations.  A 10 percent evaluation is provided where there is X-ray evidence of involvement of two or more major joints, or two of more minor joint groups without exacerbations.

The evidence of record establishes that the Veteran is right-handed.  Therefore, for rating purposes, his right arm is considered his major or dominant extremity.  38 C.F.R. § 4.69.  Under Diagnostic Code 5206, a 0 percent rating is warranted for limitation of flexion of the major forearm to 110 degrees.  38 C.F.R. § 4.71a, Diagnostic Code 5206.  A 10 percent rating is warranted for limitation of flexion of the major forearm to 100 degrees.  Id.  Under Diagnostic Code 5207, a 10 percent rating is warranted for limitation of extension of the major forearm to 45 degrees.  38 C.F.R. § 4.71a, Diagnostic Code 5207.  

A 20 percent rating is also provided for limitation of forearm flexion to 100 degrees and extension to 45 degrees.  38 C.F.R. § 4.71a, Diagnostic Code 5208 (2014).  Higher ratings are also provided for flail joint, cubitus, varus or ununited fractures; impairment of the ulna with nonunion, loss of bone substance, or malunion; nonunion or loss of bone substance in the radius; and impairment of pronation and supination with bone fusion under 38 C.F.R. § 4.71a, Diagnostic Codes 5208-5213 (2014).

The record does not show elbow fractures.  X-rays were interpreted as showing bone spurs.

An April 2012 VA examination reveals the Veteran retained full range of motion for his right elbow without any objective evidence of painful motion.  The Veteran did not experience any reduction in range of motion upon repetitive use testing.  The April 2012 examiner noted the Veteran did experience some functional impairment due to pain.  

The Veteran had normal elbow strength on flexion and extension.  The examiner indicated that there was no flail joint, varus or valgus deformity, impairment of supination or pronation, or ununited fracture and that the hand was not fixed in position.  X-rays made on the date of the examination were interpreted as showing no evidence of acute fracture, dislocation, or marked degenerative changes.  There were bilateral triceps tendon enthesophytes, larger in the right elbow than the left.  The disability did not impact the ability to work; but repetitive heavy work involving the arms would aggravate the right elbow disability, but he was able to perform most jobs.

VA treatment records contain little information regarding the elbow.  In June 2012, he reported a pain level of 5 and an elbow brace was issued in 2013.

At the March 2013 hearing, the Veteran testified that when he wore an elbow brace, this improved his pain, but that otherwise he would experience sharp pain, especially on lifting.

In a September 2014 addendum to the VA examination report, the examiner clarified that the Veteran had no additional limitation of left elbow motion due to flare-ups.

The Veteran's 10 percent rating has been awarded on the basis of the objective evidence of painful motions.  38 C.F.R. § 4.59 (providing that VA policy is to grant at least the minimum compensable rating where there is actually painful motion of a joint); see Burton v. Shinseki, 25 Vet. App. 1 (2011).

The record contains no evidence; however, of additional limitation of motion that meets or approximates the criteria for a higher rating.  Even with consideration of functional factors, there is no additional limitation of motion.  Cf. 38 C.F.R. § 4.40, 4.45.  The Veteran has contended that a higher rating is warranted on the basis of pain; but pain without additional limitation of function cannot provide a basis for an increased rating.  Mitchell v. Shinseki, 25 Vet. App. 32 (2011).

The X-ray and examination findings show that the Veteran does not have any of the deformities or limitations that would warrant increased ratings under Diagnostic Codes 5208-5213.  The right elbow disability has never been manifested by ankylosis, flail joint, joint fracture, nonunion of the radius and ulna, impairment of the ulna, impairment of the radius, limitation of pronation beyond the last quarter of the arc, or limitation of supination to 30 degrees or less. 38 C.F.R. § 4.71a, Diagnostic Codes 5205, 5208, 5209, 5210, 5211, 5212, 5213.  Accordingly, a rating in excess of 10 percent due to additional impairment under these diagnostic codes is not warranted.

This claim has also been reviewed with consideration of whether further staged ratings would be warranted.  While there may have been occasional fluctuations of the Veteran's right elbow symptoms, the evidence shows no distinct periods of time when his symptoms have varied to such an extent that a rating in excess of the currently assigned ratings would be warranted for under any diagnostic code.  38 U.S.C.A. § 5110; 38 C.F.R. § 3.344.

The Board has also considered whether the Veteran's disabilities present an exceptional or unusual disability picture as to render impractical the application of the regular schedular standards such that referral to the appropriate officials for consideration of an extra-schedular rating is warranted as the question of an extraschedular rating is a component of a claim for an increased rating.  38 C.F.R. § 3.321(b)(1); see Bagwell v. Brown, 9 Vet. App. 337, 338-39 (1996).  

Pursuant to § 3.321(b)(1), the Under Secretary for Benefits or the Director, Compensation and Pension Service, is authorized to approve an extraschedular evaluation if the case "presents such an exceptional or unusual disability picture with such related factors as marked interference with employment or frequent periods of hospitalization as to render impractical the application of the regular schedular standards."  38 C.F.R. § 3.321(b)(1).  Although the Board may not assign an extraschedular rating in the first instance, it must specifically adjudicate whether to refer a case for extraschedular evaluation when the issue either is raised by the claimant or is reasonably raised by the evidence of record.  Barringer v. Peake, 22 Vet. App. 242 (2008).

The Board finds that the Veteran's disability picture is not so unusual or exceptional in nature as to render the disability rating for his right elbow inadequate.  The Veteran has right elbow pain due to arthritis, but he does not experience any range-of-motion loss as a result.  When comparing the Veteran's disability picture with the symptoms contemplated by the Rating Schedule, the Board finds that his symptoms are adequately contemplated by the disability rating currently assigned for his right elbow disability.  Ratings in excess of the currently assigned ratings are provided for certain manifestations of elbow disabilities, but those manifestations are not present here.  Furthermore, the evidence does not show frequent hospitalization or marked interference with employment in the Veteran's case.  Therefore, a referral for an extraschedular rating is not appropriate.

Ultimately, the Board finds that the preponderance of the evidence is against the Veteran's claim for an increased rating for a right elbow disability.  Therefore, the claim is denied.  38 U.S.C.A. § 5107; Massey v. Brown, 7 Vet. App. 204 (1994); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

Entitlement to a total rating for compensation based on individual unemployability (TDIU) is a potential element of all claims for increased ratings.  Rice v. Shinseki, 22 Vet. App. 447 (2009).  A TDIU claim is not raised in this context unless there is evidence of associated unemployability.  Jackson v. Shinseki, 587 F.3d 1106 (Fed. Cir. 2009).  While the Veteran has been unemployed during the entire appeal period, he testified (and reported elsewhere in the record) that while work aggravated his right elbow, his unemployment was due to conditions not at issue in this appeal.  Referral for consideration of entitlement to TDIU is not warranted.


ORDER

Entitlement to an increased rating for a right elbow disability is denied.




____________________________________________
Mark D. Hindin
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


